Polischuk's preliminary hearing testimony. To cure the untimeliness, the
                district court continued the trial date for 15 days. At the end of the 15
                days, the district court held a motion in limine hearing and admitted
                Polischuk's testimony into evidence. The district court directed the
                attorneys to read Polischuk's preliminary hearing testimony into the trial
                record.
                            At trial, a police detective testified about a jailhouse phone
                call in which Newberg stated "I'm in deep [expletive]" upon learning the
                police seized his briefcase containing several videotapes depicting him
                having sex with various women, including Snider, Polischuk and the
                minor.
                            Near the end of the trial, Newberg planned to call Nicole
                Taylor to testify that she told a private investigator she and Newberg
                engaged in consensual sex. However, once Newberg learned Taylor could
                not remember the statements she gave to the private investigator, he
                moved the court to determine her unavailable as a witness.         See NRS
                51.055. Newberg claimed Taylor's memory loss amounted to a mental
                infirmity, thus, she was unfit to testify. The district court denied the
                motion and Newberg rested his case.
                            Thereafter, Newberg objected to several jury instructions and
                proposed adding his own language to another. The court overruled
                Newberg's objections and declined his proposed additions.
                            The jury convicted Newberg and this appeal followed. On
                appeal, Newberg argues that the district court abused its discretion by: (1)
                finding Ms. Taylor was available to testify and precluding a private




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                      investigator's testimony regarding an interview with Taylor; 2 (2)
                      admitting Newberg's jailhouse phone call into evidence in violation of
                      Newberg's Confrontation Clause rights; (3) continuing the trial; (4)
                      admitting Polischuk's preliminary hearing transcript into evidence in
                      violation of Newberg's Confrontation Clause rights; and (5) requesting the
                      attorneys read Polischuk's preliminary hearing testimony into the trial
                      record. Newberg also argues that the district court gave improper jury
                      instructions . 3
                                     Generally, this court reviews a district court's evidentiary
                      decisions for an abuse of discretion. Crowley v. State, 120 Nev. 30, 34, 83
                      P.3d 282, 286 (2004). However, this court reviews de novo whether a trial
                      court admitted evidence that violated a defendant's Confrontation Clause
                      rights. Chavez v. State, 125 Nev. 328, 339, 213 P.3d 476, 484 (2009).


                             2 Therecord does not reflect that Newberg raised the issue regarding
                      the private investigator's testimony below; therefore, we decline to review
                      it. See Cordova v. State, 116 Nev. 664, 666, 6 P.3d 481, 482-83 (2000)
                      (Stating that If] ailure to object during trial generally precludes appellate
                      consideration of an issue" and addressing this court's discretion to
                      consider the alleged error if it was plain and affected the defendant's
                      substantial rights).

                             3 Newberg    raised two additional issues on appeal: whether the
                      district court abused its discretion in ruling that, if Newberg testified at
                      trial, his conviction for the crimes against the minor could be used for
                      impeachment purposes; and that cumulative error deprived him of his due
                      process rights. Newberg did not preserve the impeachment issue for
                      appeal because the record does not reflect that Newberg made an offer of
                      proof to the court outlining his intended testimony, nor does it reflect that
                      the district court's decision dissuaded Newberg from testifying at trial. CI
                      Warren v. State, 121 Nev. 886, 895, 124 P.3d 522, 528 (2005). Also, we
                      decline to review Newberg's cumulative error claim because we determine
                      that the district court did not err.


SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A     •   >
                Taylor's availability as a witness
                              Under NRS 51.055(1)(c), "[a] declarant is 'unavailable as a
                witness' if the declarant is . . . [u]nable to be present or to testify at the
                hearing because of. . . then existing physical or mental illness or
                infirmity."
                              The district court did not err in determining Taylor was
                available to testify because, in Nevada, memory loss is not grounds to find
                a declarant unavailable.      See Soonhee A. Bailey & Jeffrey Jaeger,
                Courtroom Handbook on Nevada Evidence, 586 cmt. 1 (2010).


                Jailhouse phone call
                              Newberg also contends that his statement from the phone call
                should not have been admitted because it was irrelevant and its
                prejudicial effect greatly outweighed its probative value. Newberg asserts
                that the phone conversation was hearsay and its admission violated his
                Sixth Amendment confrontation rights.
                              The district court properly admitted the phone conversation.
                The statement from the phone call was not hearsay because Newberg was
                the declarant; therefore, Newberg's statement is exempted from the
                hearsay rule as an admission of a party opponent. See NRS 51.035(3)(a).
                The phone call was relevant because it had the tendency to prove Newberg
                had sexually assaulted Snider or Polischuk.         See NRS 48.015. The
                conversation's prejudicial effect did not outweigh its probative value
                because the district court ensured the jury understood Newberg was in
                custody on a charge unrelated to the charges he faced at trial. Moreover, a

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                  defendant cannot assert a Confrontation Clause violation for the lack of an
                  opportunity to cross-examine himself.


                  Continuing the trial
                               This court reviews continuance decisions on a case-by-case
                  basis and gives great deference to the district court's decision.   Zess man v.
                  State, 94 Nev. 28, 31, 573 P.2d 1174, 1177 (1978). Generally, this court
                  will find an abuse of discretion only if the defendant can demonstrate that
                  the district court's continuance decision prejudiced him or her, for
                  example, by inhibiting the defendant's ability to prepare for trial.    See id.
                  at 30-32, 573 P.2d at 1176-77.
                               Here, Newberg failed to demonstrate prejudice. Newberg was
                  aware the State would attempt to admit Polischuk's preliminary hearing
                  testimony well before the State filed its motion in limine; thus, he was
                  likely prepared to argue against it. 4 If Newberg was unprepared, he had
                  15 days to prepare for the motion in limine hearing. These additional
                  days allowed Newberg to review Polischuk's preliminary hearing
                  testimony and plan adjustments to his trial strategies if the testimony was
                  admitted. Therefore, the district court did not prejudice Newberg and we
                  affirm the court's decision.




                        4 In  an amended motion in limine and at the subsequent motion
                  hearing, the State declared that—several years before the trial
                  commenced—it conversed with Newberg's appellate counsel regarding the
                  State's plan to use Polischuk's preliminary hearing testimony at trial. At
                  the motion hearing, Newberg acquiesced to the State's assertion by stating
                  "[w]hatever knowledge [the State] wants to impute to us, that's fine. [The
                  State] still has to follow the rules."


SUPREME COURT
        OF    ,
     NEVADA
                                                         5
(0) 1947A
                Polischuk's preliminary hearing testimony
                            Newberg argues that the district court should have excluded
                Polischuk's preliminary hearing testimony because the interpreters'
                method rendered the testimony unreliable and inaccurate. Newberg also
                contends that admitting Polischuk's preliminary hearing testimony
                violated his Sixth Amendment Confrontation Clause rights because his
                counsel was unable to comprehensively cross-examine Polischuk at the
                preliminary hearing. Further, Newberg claims the district court abused
                its discretion by ordering the attorneys to read Polischuk's preliminary
                hearing testimony into the trial record.
                            We give a district court great deference in determining an
                interpreter's competence and the court's decision will not be overturned
                absent an abuse of that discretion. Baltazar-Monterrosa v. State, 122 Nev.
                606, 614, 137 P.3d 1137, 1142 (2006). Here, the district court did not
                abuse its discretion in determining the interpreters were competent
                because the court ensured Polischuk completely understood them.
                            Admitting Polischuk's preliminary hearing testimony did not
                violate the Confrontation Clause, because Newberg had the opportunity to
                effectively cross-examine Polischuk at the preliminary hearing.           See
                Chavez, 125 Nev. at 338, 213 P.3d at 483-84; Pantano v. State, 122 Nev.
                782, 790, 138 P.3d 477, 482 (2006).
                            Also, the district court did not abuse its discretion in requiring
                the attorneys to read Polischuk's preliminary hearing testimony into the
                record because the district court took several steps to minimize any
                prejudice that the reading may have caused.




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
Jury Instructions
            Newberg argues that five of the jury instructions were
improperly given and additional language should have been added to
another instruction. 5
            We review a district court's decision regarding jury
instructions for an abuse of discretion.   Rose v. State, 123 Nev. 194, 204-
05, 163 P.3d 408, 415 (2007). Here, the record supports the district court's
exercise of discretion and evidences that Newberg's proposed additional
language was unnecessary because it was duplicative.
            Based on the foregoing, the district court did not err.
Accordingly, we
            ORDER the ju,el-gm„ent,Af gay district court AFFIRMED.



                         Gibbons


 1,a)uA                   ,J.
Douglas

            5 Newberg   objected to jury instructions 4, 7, 8, 9 and 15.
Newberg asserted that jury instruction number 4 placed undue emphasis
on the term "inveigle" because the instruction provided a definition for the
term. Newberg further asserts that jury instructions 7, 8, and 9 contained
improper language and should have been condensed into a single
instruction. Additionally, Newberg claims jury instruction number 15 had
argumentative language and improperly lightened the prosecution's
burden of proof. Newberg concedes instruction number 10 was properly
given, but he wanted to add language instructing the jury that it could
consider a lack of corroboration, during deliberations. Also, Newberg
argued the court should have given an instruction informing the jury that
a witness' drug addiction can impact the witness' testimony.




                                     7
                cc:   Hon. Michelle Leavitt, District Judge
                      Dayvid J. Figler
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     8
(0) 1947A